


Exhibit 10.9

RESIGNATION AGREEMENT AND GENERAL RELEASE

This Resignation Agreement and General Release (hereinafter the “Agreement”) is
offered to Tom Anderson (the “Executive”) this 17th day of January, 2007 by
JetBlue Airways Corporation (the “Company”).

WHEREAS, the Executive desires to resign his employment with the Company as
Senior Vice President of Supply Chain and Aircraft Programs on February 13, 2007
(the “Resignation Date”) and execute the resignation letter attached in Appendix
A to this Agreement; and

WHEREAS, the Company desires to retain the Executive as an employee in a Senior
Advisor role through December 31, 2007 (“Separation Date”).

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, the Company and the Executive
covenant and agree as follows:

1. Payment and Benefits. In consideration for the Executive’s obligations
herein, the Company shall provide the following payments and benefits:

a. Payment. The Company shall continue to pay Executive his regular pay as of
the Resignation Date for a normal payroll period, less all applicable
withholdings from the Resignation Date through December 31, 2007 (the “Advisory
Role”).

b. Bonus. The Company shall pay Executive a bonus payment for 2006 in the amount
that the Company may pay to its Senior Vice Presidents, if any, which shall be
paid on or around the time the Company pays out bonus payments. The Executive
specifically acknowledges and agrees that he will not eligible for a bonus for
2007.

c. Executive will continue to receive profit sharing, if paid by the Company,
for 2006 and 2007, to be paid in March 2007 and 2008, consecutively, into the
Executive’s Retirement Plan.

d. The Company shall continue to make 401K matching contributions on behalf of
the Executive during the Advisory Role.

e. Executive’s current stock options will continue to vest pursuant to the
JetBlue Airways Corporation Stock Option Plan; provided, however, Executive
shall not be eligible to receive any additional option grants as of February 13,
2007.

f. Benefits. The Company agrees to continue the Executive’s medical and dental
benefits during the Advisory Role, subject to the terms and conditions of the
plans.

 

 

1

 

--------------------------------------------------------------------------------






g. Flight Benefits. The Executive and his immediate family shall be eligible for
positive space flight benefits for the life of the Executive on JetBlue after
the Separation Date, subject to the terms and conditions of the Company’s pass
travel programs and any future changes to those programs.

2. No Other Payment or Benefits. Except for payments and benefits provided for
in Paragraph 1 of this Agreement, and those accrued but unused benefits to which
the Executive is entitled, the Executive hereby acknowledges and agrees that the
Executive is not entitled to any other compensation or benefits of any kind from
the Company, including, but not limited to, any claims for salary, bonuses,
severance, or any other payments or benefits whatsoever under any Company plan
or program.

3. Release. In consideration of the obligations of the Company herein,
specifically the Executive’s employment in the Advisory Role and the benefits
described in Paragraph 1 of this Agreement to which the Executive acknowledges
that the Executive is not otherwise entitled, the Executive hereby fully and
forever unconditionally releases and discharges the Company and all of its past
or present officers, directors, employees, insurers, agents, successors and
assigns (hereinafter referred to collectively as the “Releasees”), from any and
all manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever which the Executive, the Executive’s heirs, executors, administrators
and assigns has, or may hereafter have against the Releasees arising out of or
by reason of any cause, matter or thing whatsoever occurring on or before the
date of this Agreement, including, but without limitation to, any or all matters
relating to the Executive’s employment by the Company and separation thereof,
the Executive’s benefits, and all matters arising under any international,
federal, state, or local statute, rule or regulation or principle of contract
law or common law, in law or in equity, including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, all as amended, and any other federal,
state or local laws regarding employment discrimination, excepting only claims
for worker’s compensation, unemployment compensation and rights under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Executive does not
waive or release any rights arising after the Effective Date of this Agreement.
Nothing in this Agreement and Release shall be construed to prevent Executive
from filing a charge with, or participating in an investigation conducted by,
the U.S. EEOC or applicable state agency, to the extent required or permitted by
law.

4. Company Property. The Executive shall retain use of all Company property in
the Executive’s possession during the Advisory Period. At the end of the
Advisory Period the Executive shall return all Company property. After giving
effect to the return of the property discussed above, the Executive represents
and warrants that the Executive has no Company records or copies of records or
correspondence or copies of correspondence, other than non-confidential
documents relating to the Executive’s own employment by the Company.

 

 

2

 

--------------------------------------------------------------------------------






5. Continuing Employment Duties. During the Advisory Role, the Company
anticipates that the Executive will devote reasonable energies to his employment
with the Company. The Executive acknowledges and agrees that during the Advisory
Role he will not engage in any competitive business activity without the express
written consent of the Company. Should the Executive obtain full-time employment
with a competitor, the Executive acknowledges and agrees that the Advisory
Period shall terminate and the Payments and Benefits in sections 1(a), (c), (d)
and (f) shall cease immediately. The Executive must notify Vincent Stabile,
Senior Vice President, People within 5 business days of obtaining full-time
employment with a competitor.

6. Non-Disparagement. The Executive agrees that the Executive will not publish
or communicate to any person or entity Disparaging (as defined herein) remarks,
comments or statements concerning the Releasees. The Company shall inform its
Officers, with knowledge of this Agreement, not publish or communicate to any
person or entity any Disparaging remarks comments or statements concerning the
Executive. “Disparaging” remarks, comments, or statements are those that impugn
the character, honesty, integrity, morality, or business acumen or abilities in
connection with any aspect of the operation of the Company’s business or the
Executive.

7. References. Any requests for references shall be directed to the Senior Vice
President of People, Vincent Stabile.

8. Protection of Confidential Information. The Executive hereby acknowledges
that the Executive remains subject to and agrees to abide by any and all
existing duties and obligations respecting confidential and/or proprietary
information of the Company.

9. Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 3 above.

10. Voluntary and Knowing. The Executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive’s own free will without any duress,
being fully informed, after due deliberation and after consultation with the
Executive’s own counsel, accepts its terms and signs the same as the Executive’s
own free act.

11. No Exit Incentive. The payments provided under this Agreement are not
offered in connection with any specific exit incentive or other employment
termination program.

12. Governing Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, and performance or otherwise by the laws of
the State of New York, no action involving this Agreement may be brought except
in the State of New York.

 

 

 

3

 

--------------------------------------------------------------------------------






13. Entire Agreement. This Agreement constitutes the sole and entire agreement
between the Company and the Executive and supersedes any and all understandings
and agreements made prior hereto, if any.

14. Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto.

15. Counterparts. This Agreement may be executed in counterparts, both of which
together shall constitute the original agreement. This Agreement may also be
executed by facsimile signature.

16. No Admission of Liability. It is understood and agreed that the execution of
this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.

 

ACCEPTED AND AGREED:

Date: January 17, 2007

/s/ TOM ANDERSON

 

JETBLUE AIRWAYS CORPORATION



 

/s/ VINCENT STABILE

 

 

By: 

Vincent Stabile

 

 

Title:

Senior Vice President, People

 

 

 

4

 

--------------------------------------------------------------------------------






January 23, 2007

Vincent Stabile

Senior Vice President, People

JetBlue Airways Corporation

118-29 Queens Blvd.

Forest Hills, NY 11375

Dear Vinny,

Effective February 13, 2007, I hereby resign my position as Senior Vice
President of Supply Chain and Aircraft Programs.

Sincerely,

/s/ TOM ANDERSON                                   

Tom Anderson

 

 

 

5

 

--------------------------------------------------------------------------------